Filed 1/23/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 7







Tate Allister Pederson, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20120331







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Wickham Corwin, Judge.



AFFIRMED.



Per Curiam.



Bobbi B. Weiler, 418 East Rosser Avenue, Suite 320, Bismarck, N.D. 58501, for petitioner and appellant; submitted on brief.



Reid A. Brady and Tanya J. Martinez, Assistant State’s Attorneys, P.O. Box 2806, Fargo, N.D. 58108-2806, for respondent and appellee; submitted on brief.

Pederson v. State

No. 20120331



Per Curiam.

[¶1]	
Tate Pederson appeals from a district court judgment denying his application for post-conviction relief.  Pederson argues that he received ineffective assistance of counsel at trial.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).  

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring